                                                EXHIBIT D
Case 18-14820-CMA   Doc 96-4   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 1 of 13
            Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

       HAYAT SINDI,                                        : CIVIL ACTION NO. 13-cv-10798-IT
                                                           :
              Plaintiff,                                   :
                                                           :
       v.                                                  :
                                                           :
       SAMIA EL-MOSLIMANY and                              :
       ANN EL-MOSLIMANY,                                   :
                                                           :
              Defendants.                                  : FEBRUARY 10, 2017

                             MOTION TO STAY WITHOUT BOND1

             Pursuant to Rule 62(f) of the Federal Rules of Appellate Procedure, the

   Defendants move to stay this matter – without bond – pending the outcome of the

   underlying appeal. The Defendants maintain they are entitled to such a stay, which

   would, inter alia, prevent the Plaintiff from conducting post-judgment discovery until the

   resolution of the now-pending appeal.

             Given the Plaintiff’s previous representations to this Court and the Defendants

   concerning her intentions to register the underlying judgment in the Defendants’ home

   state of Washington, and the subsequent reliance by the Court and Defendants thereon,

   the Plaintiff is now estopped from requiring the Defendants to post a bond to stay this

   matter pending appeal. Accordingly, the Defendants ask this Court to enter an Order,

   pursuant to Rule 62(f) of the Federal Rules of Appellate Procedure, staying any efforts by

   the Plaintiff to explore any alleged entitlement to enforce such Judgment while this

   matter is pending before the Court of Appeals for the First Circuit.


   1
    On this date, the Defendants are filing an Objection to Plaintiff’s Motion To Compel
   Responses to Post-Judgment Discovery Requests, which they incorporate herein.




Case 18-14820-CMA           Doc 96-4    Filed 09/13/19     Ent. 09/13/19 18:05:36       Pg. 2 of 13
        Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 2 of 5




                                           Background

          On November 15, 2016, the Plaintiff filed a Motion for Certified Copy of

   Judgment with this Court. (Docket No. 228.) In that Motion, the Plaintiff represented

   that she intended “to take all legal action available to her to enforce the Judgment.” (Id.

   at ¶ 6.) Further, the Plaintiff referred to trial testimony by the Defendants that they do no

   maintain a residence in Massachusetts; rather, they own a home together in Burien,

   Washington, which is their residence. (Id. at ¶ 7.) In her Motion, the Plaintiff referred

   expressly to registering the Judgment in Washington. (See id. at ¶ 8.)

          Based on the Plaintiff’s representation that she was going to take the copy of the

   Certified Judgment, which she was requesting, and register it in their home state of

   Washington, the Defendants took no action in response to the Plaintiff’s Motion.

   Subsequently, this Court granted the Plaintiff’s Motion as unopposed, and issued a

   Certified Copy of the Judgment.

   I.   Given her prior representations, the Plaintiff is judicially estopped from
        contesting the Defendants’ efforts to seek a stay of these proceedings, pending
        the outcome of the appeal, without the requirement of a bond.

          The doctrine of judicial estoppel provides that, where a party takes one position

   during a legal proceeding, and succeeds with regard to that position, she may not

   “thereafter, simply because [her] interests have changed, assume a contrary position,

   especially if it be to the prejudice to the part who has acquiesced in the position” she

   formerly took. In re Nexium (Esomeprazole) Antitrust Litig., 309 F.R.D. 107, 129 (D.

   Mass. 2015) (quoting New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (internal

   quotation marks omitted)). This doctrine “generally prevents a party from prevailing in

   one phase of a case on an argument and then relying on a contradictory argument to

   prevail in another phase.” Id. The purpose of this equitable doctrine “is to protect the


                                                 2




Case 18-14820-CMA        Doc 96-4      Filed 09/13/19      Ent. 09/13/19 18:05:36        Pg. 3 of 13
         Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 3 of 5




   integrity of the judicial process by prohibiting parties from deliberately changing

   positions according to the exigencies of the moment.” Id. (quoting New Hampshire v.

   Maine, 532 U.S. at 749-50).

          In analyzing a claim of judicial estoppel, courts consider whether: (1) the party’s

   later position is inconsistent with its earlier position; (2) the party succeeded in

   persuading the court to accept that party’s earlier position, the court’s “acceptance of an

   inconsistent position in a later proceeding would create the perception that either the first

   or second court was misled”; and (3) the party seeking to assert an inconsistent position

   would realize an “unfair advantage or impose an unfair detriment on the opposing party if

   not estopped.” Id. (quoting New Hampshire v. Maine, 532 U.S. at 750-51).

          Here, all of the elements necessary to justify the imposition of judicial estoppel

   are present. First, the Plaintiff’s failure or refusal to register the Judgment is inconsistent

   with her earlier representation that she would do so. Second, the Plaintiff succeeded in

   persuading this Court (and the Defendants) to accept her representation, as the Court

   issued the Certified Judgment. Third, the Plaintiff’s reference, in her Motion To Compel,

   to the Defendants’ failure to post a bond or other form of security; (Mot. at ¶ 8.); is

   evidence of the unfair advantage the Plaintiff would gain, and unfair detriment the

   Defendants would suffer, respectively, if the Plaintiff is not estopped.

   II.   Insofar as the Plaintiff could procure a lien on the home of the Defendants by
         minor ministerial act, such a minor burden should not preclude a stay under
         Rule 62(f).

          Additionally, the Plaintiff’s affirmative, and tactical, decision not to convert the

   Judgment into a lien should not allow her to strong-arm the Defendants into having to

   post an appellate bond to obtain a stay. Indeed, the First Circuit has explained its view

   that, “where a lien can be procured by minor ministerial acts, this minor burden on the


                                                  3




Case 18-14820-CMA         Doc 96-4      Filed 09/13/19      Ent. 09/13/19 18:05:36         Pg. 4 of 13
        Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 4 of 5




   judgment-creditor should not preclude a stay under Rule 62(f).” Rodriguez-Vazquez v.

   Lopez-Martinez, 345 F.3d 13, 14 (1st Cir. 2003).2 In Rodriguez-Vazquez, the plaintiffs-

   appellees made the unrefuted assertion that they could not procure a lien without paying

   “a very large fee” to register the underlying judgment. Id. That is not the case here.

          The Defendants’ home is located in King County, Washington. It is ministerial

   and inexpensive to file a foreign judgment in King County, costing only $240,3 which is a

   relatively nominal amount, and a fraction of the Judgment the Plaintiff seeks to enforce.

   (See King County Fee Schedule (attached hereto as Exhibit A).) Furthermore, insofar as,

   upon filing such a judgment, the creditor can procure a lien on the Defendants’ real

   property at minimal expense through a minor ministerial act, a stay under Rule 62(f) is

   warranted. See Rodriguez-Vazquez, 345 F.3d at 14.

                                           Conclusion

          Wherefore, for the foregoing reasons, the Defendants ask this Court to enter a

   stay, without the requirement that the Defendants post a bond, while the case is pending

   before the Court of Appeals for the First Circuit.




   2
     Pursuant to Rule 62(f) of the Federal Rules of Appellate Procedure, a judgment debtor
   has the right to a stay of execution “if a judgment is a lien on the judgment debtor’s
   property under the law of the state where the court is located.” Massachusetts law, which
   governs this situation, insofar as this Court is located in Massachusetts, provides that,
   “the taking of an appeal from a judgment shall stay execution upon the judgment during
   the pendency of the appeal.” Mass. R. Civ. P. 62(d). Rule 62(d) of the Civil Rules of
   Procedure does not require the posting of a bond.
   3
    King County, Superior Court & Clerk’s Office Fee Information,
   http://www.kingcounty.gov/courts/clerk/fees.aspx (last visited Feb. 10, 2017).



                                                4




Case 18-14820-CMA        Doc 96-4     Filed 09/13/19      Ent. 09/13/19 18:05:36       Pg. 5 of 13
        Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 5 of 5




                                                  Respectfully submitted by,

                                                  DEFENDANTS,
                                                  SAMIA EL-MOSLIMANY and
                                                  ANN EL-MOSLIMANY


                                                          s/ John A. Kiernan
                                                  John A. Kiernan (BBO #271020)
                                                  jkiernan@bonnerkiernan.com
                                                  Robert E. Koosa (BBO #671361)
                                                  rkoosa@bonnerkiernan.com
                                                  Bonner Kiernan Trebach & Crociata, LLP
                                                  200 Portland Street
                                                  Boston, MA 02114
                                                  Tel: (617) 426-0100

                                       CERTIFICATION

           I hereby certify that, on this date, a copy of foregoing Motion To Stay Without
   Bond was filed electronically and served by mail on anyone unable to accept electronic
   filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
   electronic filing system or by mail to anyone unable to accept electronic filing as
   indicated on the Notice of Electronic Filing. Parties may access this filing through the
   Court’s CM/ECF System.

                                                          /s/ John A. Kiernan




                                                 5




Case 18-14820-CMA        Doc 96-4      Filed 09/13/19       Ent. 09/13/19 18:05:36        Pg. 6 of 13
      Case 1:13-cv-10798-IT Document 255-1 Filed 02/10/17 Page 1 of 7




Case 18-14820-CMA   Doc 96-4   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 7 of 13
      Case 1:13-cv-10798-IT Document 255-1 Filed 02/10/17 Page 2 of 7




Case 18-14820-CMA   Doc 96-4   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 8 of 13
      Case 1:13-cv-10798-IT Document 255-1 Filed 02/10/17 Page 3 of 7




Case 18-14820-CMA   Doc 96-4   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 9 of 13
       Case 1:13-cv-10798-IT Document 255-1 Filed 02/10/17 Page 4 of 7




Case 18-14820-CMA   Doc 96-4   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 10 of 13
       Case 1:13-cv-10798-IT Document 255-1 Filed 02/10/17 Page 5 of 7




Case 18-14820-CMA   Doc 96-4   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 11 of 13
       Case 1:13-cv-10798-IT Document 255-1 Filed 02/10/17 Page 6 of 7




Case 18-14820-CMA   Doc 96-4   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 12 of 13
       Case 1:13-cv-10798-IT Document 255-1 Filed 02/10/17 Page 7 of 7




Case 18-14820-CMA   Doc 96-4   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 13 of 13
